EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT, dated as of the third day of July 2002, by and
between Cost Plus, Inc., a California corporation (“Cost Plus”), and Murray H.
Dashe, the undersigned Executive (“Mr. Dashe”).
 
Recitals
 
Cost Plus desires to retain the services of Mr. Dashe, and Mr. Dashe desires to
be employed by Cost Plus, on the terms and subject to the conditions set forth
in this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
undertakings of Cost Plus and Mr. Dashe set forth below, Cost Plus and Mr. Dashe
agree as follows:
 
1.  Employment.
 
(a)  Duties.    Cost Plus agrees to employ Mr. Dashe as Chairman of the Board,
Chief Executive Officer, and President. Mr. Dashe agrees to perform such
reasonable responsibilities and duties as may be required of him by Cost Plus
provided, however, that the Board of Directors of Cost Plus (the “Board”) shall
have the right to revise such responsibilities from time to time as the Board
may deem appropriate. Mr. Dashe shall carry out his duties and responsibilities
hereunder in a diligent and competent manner and shall devote his full business
time, attention, and energy thereto. Mr. Dashe shall report directly to the
Board and shall serve as its Chairman, subject to any required stockholder
approval.
 
(b)  Term of Employment.    Subject to earlier termination as provided for in
Section 3 of this Agreement, Cost Plus shall employ Mr. Dashe for an initial
term of three (3) years commencing on the date of this Agreement. The term of
employment hereunder shall automatically extend for successive additional terms
of one (1) year each (each, a “Successive One-Year Term”) unless, at least
ninety (90) days prior to the end of the initial three (3) year term or any
Successive One-Year Term, Cost Plus or Mr. Dashe gives written notice of intent
to terminate this Agreement (a “Notice of Non-Renewal”). The term of employment
under this Agreement shall include the initial three (3) year period and any
extension thereof (the “Employment Term”). If Mr. Dashe terminates employment as
a result of the receipt of a Notice of Non-Renewal from Cost Plus, Mr. Dashe
shall be entitled to the payments and benefits under Section 3(a) of this
Agreement.



--------------------------------------------------------------------------------

2.  Compensation and Benefits.
 
(a)  Base Compensation.    Cost Plus shall pay Mr. Dashe as compensation for his
services a base salary at the annualized rate of Five Hundred Twenty-Five
Thousand Dollars ($525,000) for the first year of this Agreement. The Board
shall review Mr. Dashe’s base salary then in effect at least annually and make
such increases as the Board may approve in its sole discretion, consistent with
past practices in terms of performance review standards and percentage increases
in base salary. Such base salary shall be subject to applicable tax withholding
and shall be paid periodically in accordance with normal Cost Plus payroll
practices. The annual compensation specified in this Section 2(a), together with
any increases in such compensation, is referred to in this Agreement as “Base
Compensation.”
 
(b)  Bonus.    Mr. Dashe shall be eligible for an annual bonus target of sixty
percent (60%) of his Base Compensation upon achievement of financial and other
goals under the Cost Plus Cash Plus Bonus Plan, as determined by the Board or
the Compensation Committee of the Board (the “Compensation Committee”). In
accordance with standard Cost Plus policies, Mr. Dashe shall be eligible for an
annual bonus payout above the target percentage upon exceptional achievement in
exceeding the financial goals established by the Board or Compensation
Committee. The bonus period shall begin with Cost Plus’s 2002 fiscal year and
the 2002 fiscal year bonus shall be payable in April 2003 and based on Mr.
Dashe’s 2002 fiscal year salary. The Board or the Compensation Committee may
increase the target bonus in any subsequent year or years in its sole
discretion. However, the exercise of such discretion must be consistent with
past practice.
 
(c)  Executive Benefits.    Mr. Dashe shall be eligible to participate in the
employee benefit plans that are available or that become available, in the
discretion of Cost Plus, to other executives of Cost Plus, subject in each case
to the generally applicable terms and conditions of the plan or program in
question and to the determination of any committee administering such plan or
program.
 
(d)  Vacation.    Mr. Dashe shall be entitled to four (4) weeks of vacation per
year in accordance with the normal vacation policies of Cost Plus.
 
(e)  Stock Options.    Mr. Dashe shall be eligible for options to purchase Cost
Plus’s Common Stock as may be granted by the Board or the Compensation Committee
in its sole discretion. However, the exercise of such discretion must be
consistent with past practice. The terms and conditions of any options granted
to Mr. Dashe shall be established by the Board or the Compensation Committee in
its sole discretion, subject to Section 3(a)(iv) and 3(f)(iv) of this Agreement
and the terms of the applicable stock option plans from which the options are
granted. All options granted to Mr. Dashe before the date of this Agreement
shall continue to vest in accordance with the original terms of the options.



2



--------------------------------------------------------------------------------

(f)  Relocation Expenses.    Cost Plus shall reimburse Mr. Dashe for Mr. Dashe’s
relocation expenses in accordance with Cost Plus’s “Director and Above
Relocation Policy.” Cost Plus shall reimburse Mr. Dashe’s relocation expenses if
Mr. Dashe relocates prior to September 30, 2002. Notwithstanding the foregoing,
in the event Mr. Dashe voluntarily resigns from his employment with Cost Plus
prior to December 31, 2002, he shall repay Cost Plus all reimbursed relocation
costs.
 
3.  Severance Payments.
 
(a)  Involuntary Termination.    If Mr. Dashe’s employment terminates as a
result of an Involuntary Termination other than for Cause during the Employment
Term, Cost Plus shall pay or provide Mr. Dashe with the following (subject to
Mr. Dashe executing and not revoking a Release of Claims):
 
(i)  an amount equal to one (1) times Mr. Dashe’s Base Compensation for each of
the two (2) years following Mr. Dashe’s termination, payable in substantially
equal installments in accordance with Cost Plus’s standard payroll practice;
 
(ii)  a lump-sum amount equal to one hundred percent (100%) of Mr. Dashe’s
target bonus for the year of termination, payable within thirty (30) days of
termination of employment;
 
(iii)  to the extent eligible on the date of termination, continued
participation for Mr. Dashe and his covered dependents, at no additional
after-tax cost to Mr. Dashe than Mr. Dashe would have as an employee in all
welfare plans until twenty-four (24) months following termination, subject to
the approval of Cost Plus’ insurance carrier. In the event Mr. Dashe becomes
covered under another employer’s benefit plans that provide substantially
similar benefits as determined by Cost Plus in its sole discretion, as to any
particular welfare plan, such continuation of coverage by Cost Plus for such
benefits under such plan shall immediately cease;
 
(iv)  all stock option grants to Mr. Dashe shall vest in full so as to become
fully exercisable as of the date of the termination to the extent such stock
options are outstanding and unexercisable at the time of such termination; and
 
(v)  any unpaid base salary due for periods prior to the date of termination,
all accrued and unused vacation through the date of termination, and following
submission of proper expense reports, reimbursement for all expenses Mr. Dashe
reasonably and necessarily incurred in connection with the business of Cost Plus
prior to termination (the “Accrued Benefits”).
 
(b)  Termination in the Event of Disability.    If Mr. Dashe’s employment
terminates as a result of his Disability during the Employment Term, Cost Plus
shall pay or provide Mr. Dashe with the following:



3



--------------------------------------------------------------------------------

 
(i)  an amount equal to one (1) times Mr. Dashe’s Base Compensation for each of
the two (2) years following Mr. Dashe’s termination, payable in substantially
equal installments in accordance with Cost Plus’s standard payroll practice;
 
(ii)  a lump-sum amount equal to one hundred (100%) of Mr. Dashe’s target bonus
for the year of termination multiplied by a fraction where the numerator is the
number of days in the applicable bonus period prior to Mr. Dashe’s termination
and the denominator is the number of days in the bonus period, payable within
thirty (30) days after termination of employment;
 
(iii)  to the extent eligible on the date of termination, continued
participation for Mr. Dashe and his covered dependents, at no additional
after-tax cost to Mr. Dashe than Mr. Dashe would have as an employee in Cost
Plus’s health, dental and life insurance plans until twenty-four (24) months
following termination, subject to the approval of Cost Plus’ insurance carrier.
In the event Mr. Dashe becomes covered under another employer’s benefit plans
that provide substantially similar benefits as determined by Cost Plus in its
sole discretion, as to any particular welfare plan, such continuation of
coverage by Cost Plus for such benefits under such plan shall immediately cease;
and
 
(iv)  any Accrued Benefits.
 
Notwithstanding any contrary provision of this Agreement, Mr. Dashe shall
continue to receive the payments and benefits described in Section 2 of this
Agreement or otherwise payable in connection with his employment with Cost Plus
during the term of any Disability Period (as defined in Section 7(d)). The
payments described in sections (ii) through (iv) above shall be in addition to
any benefits available to Mr. Dashe under disability or other insurance provided
by Cost Plus.
 
(c)  Termination in the Event of Death.    If Mr. Dashe’s employment terminates
as a result of his death during the Employment Term, Cost Plus shall pay or
provide Mr. Dashe’s beneficiary(ies) or estate with the following:
 
(i)  an amount equal to one (1) times Mr. Dashe’s Base Compensation for each of
the two (2) years following Mr. Dashe’s death, payable in substantially equal
installments in accordance with Cost Plus’s standard payroll practice;
 
(ii)  a lump-sum amount equal to one hundred (100%) of Mr. Dashe’s target bonus
for the year of death multiplied by a fraction where the numerator is the number
of days in the bonus period prior to Mr. Dashe’s death and the denominator is
the number of days in the bonus period, payable within thirty (30) days after
death;
 
(iii)  to the extent eligible on the date of death, continued participation, at
no additional after-tax cost to Mr. Dashe’s covered dependents than Mr. Dashe
would have as an employee in Cost Plus’s health and dental plans until
twenty-four (24) months following Mr. Dashe’s death; and



4



--------------------------------------------------------------------------------

 
(iv) any Accrued Benefits.
 
The payments described sections (i) through (iv) above shall be in addition to
any benefits available to Mr. Dashe’s beneficiaries or estate under life or
other insurance provided by Cost Plus.
 
(d)  Death After Termination of Employment.    In the event that Mr. Dashe
should die after termination of his employment, his beneficiary(ies) or estate
shall receive all severance pay, transition payments, employee benefits,
bonuses, and stock options to which Mr. Dashe would be entitled under this
Agreement and under the terms of the applicable stock option plans and
agreements governing Mr. Dashe’s stock options.
 
(e)  Voluntary Termination During Initial Three-Year Employment Term or
Termination for Cause.    If Mr. Dashe voluntarily terminates employment with
Cost Plus at any time during the initial three (3) years of the Employment Term
(except during the second twelve (12) month period following a Change of Control
in which case Mr. Dashe shall be entitled to the payments and benefits under
Section 3(f) of this Agreement) or if Mr. Dashe’s employment with Cost Plus is
terminated at any time for Cause, Mr. Dashe shall not be entitled to any
additional payments or benefits hereunder, other than any Accrued Benefits.
 
(f)  Voluntary Termination After Initial Three-Year Employment Term.    If Mr.
Dashe voluntarily terminates employment with Cost Plus at any time after the
initial three (3) years of the Employment Term (except during the first twelve
(12) month period immediately following a Change of Control in which case Mr.
Dashe shall be entitled only to the payments and benefits under Section 3(e) of
this Agreement), Cost Plus shall pay or provide the following (subject to Mr.
Dashe executing and not revoking a Release of Claims):
 
(i)  an amount equal to fifty percent (50%) of Mr. Dashe’s Base Compensation for
each of the three (3) years following Mr. Dashe’s resignation, payable in
substantially equal installments in accordance with Cost Plus’s standard payroll
practice, provided that, if Mr. Dashe accepts employment with another employer,
other than “Permitted Employment,” such payments shall immediately cease;
 
(ii)  a lump-sum amount equal to 100% of Mr. Dashe’s target bonus for the year
of resignation, payable within thirty (30) days after resignation;
 
(iii)  to the extent eligible on the date of termination, continued
participation for Mr. Dashe and his covered dependents, at no additional
after-tax cost to Mr. Dashe that Mr. Dashe would have as an employee in all
welfare plans until thirty-six (36) months following termination, subject to the
approval of Cost Plus’ insurance carrier and provided that if Mr. Dashe accepts
employment with another employer, other than “Permitted Employment,” such
benefits shall immediately cease;



5



--------------------------------------------------------------------------------

 
(iv)  all stock option grants to Mr. Dashe shall vest in full so as to become
fully exercisable as of the date of the termination to the extent such stock
options are outstanding and unexercisable at the time of such termination; and
 
(v)  any Accrued Benefits.
 
(g)  Limitation on Severance Payments and Benefits.    Notwithstanding anything
to the contrary in this Agreement, the severance payments and benefits provided
in this Section 3 shall cease if Mr. Dashe, on his own behalf, or as owner,
manager, advisor, principal, agent, partner, consultant, director, officer,
stockholder or employee of any business entity, participates in the development
or provision of goods or services that are directly or indirectly competitive
with goods or services provided (or proposed to be provided) by Cost Plus
without the express written authorization of Cost Plus; provided, however, that
it will not be a violation of this Section 3(g) for Mr. Dashe to acquire an
investment not more than one percent of the capital stock of a competing
business, whose stock is traded on a national securities exchange or through the
automated quotation system of a registered securities association.
 
4.  Golden Parachute Excise Tax Gross-Up.    In the event that the severance
payments and other benefits provided for in this Agreement or otherwise payable
to Mr. Dashe constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
subject to the excise tax imposed by Section 4999 of the Code, then Mr. Dashe
shall receive (i) a payment from Cost Plus sufficient to pay such excise tax,
and (ii) an additional payment from Cost Plus sufficient to pay the excise tax
and federal and state income taxes arising from the payments made by Cost Plus
to Mr. Dashe pursuant to this sentence. Unless Cost Plus and Mr. Dashe otherwise
agree in writing, the determination of Mr. Dashe’s excise tax liability and the
amount required to be paid under this Section shall be made in writing by Cost
Plus’s independent certified public accountants (the “Accountants”). In the
event that the excise tax incurred by Mr. Dashe is determined by the Internal
Revenue Service to be greater or lesser than the amount so determined by the
Accountants, Cost Plus and Mr. Dashe agree to promptly make such additional
payment, including interest and any tax penalties, to the other party as the
Accountants reasonably determine is appropriate to ensure that the net economic
effect to Mr. Dashe under this Section 4, on an after-tax basis, is as if the
Code Section 4999 excise tax did not apply to Mr. Dashe. For purposes of making
the calculations required by this Section 4, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
interpretations of the Code for which there is a “substantial authority” tax
reporting position. Cost Plus and Mr. Dashe shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section. Cost Plus shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.



6



--------------------------------------------------------------------------------

 
5.  Covenant Not to Solicit.
 
(a)  Until the later of (i) five (5) years after the date of this Agreement, or
(ii) one year after termination of Mr. Dashe’s employment, upon the termination
of Mr. Dashe’s employment with Cost Plus for any reason, Mr. Dashe agrees that
he shall not either directly or indirectly solicit, induce, attempt to hire,
recruit, encourage, take away, hire any employee of Cost Plus, or cause an
employee to leave their employment either for Mr. Dashe or for any other entity
or person.
 
(b)  Mr. Dashe represents that he (i) is familiar with the foregoing covenant
not to solicit, and (ii) is fully aware of his obligations hereunder, including,
without limitation, the reasonableness of the length of time, scope and
geographic coverage of these provisions.
 
6.  Confidential Information.
 
(a)  Company Information.    Mr. Dashe agrees at all times during the Employment
Term and thereafter, to hold in strictest confidence, and not to use, except for
the benefit of Cost Plus, or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of Cost Plus, any
Confidential Information of Cost Plus. Mr. Dashe understands that “Confidential
Information” means any Cost Plus proprietary information, trade secrets or
know-how, including, but not limited to, market research, product plans,
products, services, customer lists and customers (including, but not limited to,
customers of Cost Plus to whom Mr. Dashe becomes acquainted during the term of
his employment), markets, developments, marketing, finances or other business
information disclosed to Mr. Dashe by Cost Plus either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment. Mr. Dashe
further understands that Confidential Information does not include any
information that has become publicly known and made generally available through
no wrongful act of Mr. Dashe or of others who were under confidentiality
obligations as to that information.
 
(b)  Third Party Information.    Mr. Dashe recognizes that Cost Plus has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Cost Plus’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Mr. Dashe agrees to hold all such confidential or proprietary
information in accordance with Cost Plus’s agreement with such third party. Mr.
Dashe also agrees not to disclose such information to any person, firm or
corporation or to use it except as necessary in carrying out his work for Cost
Plus consistent with Cost Plus’s agreement with such third party.



7



--------------------------------------------------------------------------------

 
7.  Definitions.    As used herein, the terms
 
(a)  Cause.    “Cause” shall mean:
 
(i)  Mr. Dashe has engaged in willful and material misconduct, including willful
and material failure to perform his duties as an officer or employee of Cost
Plus or a material breach of this Agreement and has failed to “cure” such
default within thirty (30) days after receipt of written notice of default from
Cost Plus;
 
(ii)  The commission of an act of fraud or embezzlement resulting in loss,
damage or injury to Cost Plus, whether directly or indirectly;
 
(iii)  Mr. Dashe’s use of narcotics, liquor or illicit drugs has had a
detrimental effect on the performance of his employment responsibilities, as
determined by Cost Plus’s Board of Directors;
 
(iv)  Mr. Dashe’s violation of Sections 5 or 6 or this Agreement;
 
(v)  The arrest, indictment or filing of charges relating to a felony or
misdemeanor, either in connection with the performance of Mr. Dashe’s
obligations to Cost Plus or that shall adversely affect his ability to perform
such obligations;
 
(vi)  Gross negligence, dishonesty, breach of fiduciary duty or material breach
of the terms of the Agreement or any other agreement in favor of Cost Plus; or
 
(vii)  The commission of an act constituting unfair competition with Cost Plus
or inducing any customer of Cost Plus to break a contract with Cost Plus.
 
(b)  Involuntary Termination.    “Involuntary Termination” shall mean:
 
(i)  termination by Cost Plus of Mr. Dashe’s employment with Cost Plus for any
reason other than Cause;
 
(ii)  a material reduction in Mr. Dashe’s Base Compensation (not including
bonus), other than any such reduction which is part of, and generally consistent
with, a general reduction of officer salaries;
 
(iii)  a material reduction by Cost Plus in the kind or level of employee
benefits (other than salary and bonus) to which Mr. Dashe is entitled
immediately prior to such reduction with the result that his overall benefits
package (other than salary and bonus) is substantially reduced (other than any
such reduction applicable to officers of Cost Plus generally);



8



--------------------------------------------------------------------------------

 
(iv)  a material reduction in Mr. Dashe’s title, duties, responsibilities, or
authority; or
 
(v)  any material breach by Cost Plus of any material provision of this
Agreement that continues uncured for thirty (30) days following notice thereof;
 
provided, however, none of the foregoing shall constitute Involuntary
Termination to the extent Mr. Dashe has voluntarily agreed thereto.
 
(c)  Change of Control.    “Change of Control” shall mean the occurrence of any
of the following events:
 
(i)  The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) (other than Cost Plus or a person who directly or
indirectly controls, is controlled by, or is under common control with, Cost
Plus) of the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Cost Plus representing fifty
percent (50%) or more of the total voting power represented by Cost Plus’s then
outstanding voting securities;
 
(ii)  A change in the composition of the Board of Directors of Cost Plus
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (A) are directors of Cost Plus as of the date hereof, or
(B) are elected, or nominated for election, to the Board of Directors of Cost
Plus with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual not otherwise an Incumbent Director whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to Cost Plus);
 
(iii)  A merger or consolidation of Cost Plus with any other corporation other
than a merger or consolidation that would result in the voting securities of
Cost Plus outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of Cost Plus or such surviving entity
outstanding immediately after such merger or consolidation, or the approval by
the stockholders of Cost Plus of a plan or complete liquidation of Cost Plus or
of an agreement for the sale or disposition by Cost Plus of all or substantially
all Cost Plus’s assets;
 
(iv)  The sale of all or substantially all of the assets of Cost Plus determined
on a consolidated basis; or
 
(v)  The complete liquidation or dissolution of Cost Plus.
 
(d)  Disability.    “Disability” shall mean that Mr. Dashe is unable, as the
result of physical or mental incapacity, to perform his material duties under
this



9



--------------------------------------------------------------------------------

Agreement for a period of at least six (6) consecutive months. The period of
time during which Mr. Dashe is unable to perform his duties prior to termination
of his employment under this provision shall be the “Disability Period”. Any
question as to the existence of Mr. Dashe’s Disability shall be determined by an
independent physician acceptable to Cost Plus and Mr. Dashe. If the parties
cannot agree on such physician, the determination shall be made by a consensus
of three physicians of recognized standing selected, one selected by Cost Plus
in good faith, the second selected by Mr. Dashe in good faith and the third
selected by the other two physicians in good faith.
 
(e)  Release of Claims.    “Release of Claims” shall mean a waiver by Mr. Dashe
of all claims, causes of action and obligations against Cost Plus or its
employees relating to Mr. Dashe’s employment in a form substantially similar to
Exhibit A to this Agreement. Such Release of Claims shall not release Cost Plus
from its obligations under the Amended and Restated Indemnification Agreement
between Mr. Dashe and Cost Plus.
 
(f)  Permitted Employment.    “Permitted Employment” shall mean, subject to
Section 3(g), an employment or consulting arrangement with another employer that
requires service of not more than fifty (50) hours per month, board memberships
or any other arrangement as approved in writing by the Board.
 
8.  Prior Agreements.    Mr. Dashe represents that Mr. Dashe has not entered
into any agreements, understandings, or arrangements with any person or entity
that he would breach as a result of, or that would in any way preclude or
prohibit him from entering into this Agreement with Cost Plus or performing any
of the duties and responsibilities provided for in this Agreement.
 
9.  Conflicting Employment.    Mr. Dashe agrees that, during the Employment
Term, without the consent of the Board, he will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which Cost Plus is now involved or becomes involved during
the Employment Term, nor will he engage in any other activities that conflict
with his obligations to Cost Plus.
 
10.  Returning Company Documents.    Mr. Dashe agrees that, at the time of
leaving the employ of Cost Plus, he will deliver to Cost Plus (and will not keep
in his possession, recreate, or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by Mr. Dashe pursuant to his employment with Cost
Plus or otherwise belonging to Cost Plus, its successors, or assigns.
 
11.  Notices.    Any notice, report or other communication required or permitted
to be given hereunder shall be in writing to both parties and shall be deemed
given on the date of delivery, if delivered, or three days after mailing, if
mailed first-class mail, postage prepaid, to the following addresses:



10



--------------------------------------------------------------------------------

 
If to Mr. Dashe, at the address set forth below his signature at the end hereof.
 
If to Cost Plus:
 
200 Fourth Street
Oakland, California 94607
 
Attn: Joan Fujii, Senior Vice President, HR
 
or to such other address as any party hereto may designate by notice given as
herein provided.
 
12.  Governing Law.    This Employment Agreement shall be governed by and
construed and enforced in accordance with the internal substantive laws, and not
the choice of law rules, of California.
 
13.  Amendments.    This Employment Agreement shall not be changed or modified
in whole or in part except by an instrument in writing signed by each party
hereto.
 
14.  Severability.    The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
15.  Successors.
 
(a)  Company’s Successors.    Any successor to Cost Plus (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of Cost Plus’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as Cost Plus would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Cost Plus” shall
include any successor to Cost Plus’s business and/or assets that executes and
delivers the assumption agreement described in this subsection (a) or that
becomes bound by the terms of this Agreement by operation of law.
 
(b)  Executive’s Successors.    The terms of this Agreement and all rights of
Mr. Dashe hereunder shall inure to the benefit of, and be enforceable by, Mr.
Dashe’s personal or legal representatives, executors, administrators, successor,
heirs, distributes, devisees or legatees.
 
16.  Entire Agreement.    This Agreement, any outstanding stock option
agreements between Cost Plus and Mr. Dashe, and the Amended and Restated



11



--------------------------------------------------------------------------------

Indemnification Agreement between Cost Plus and Mr. Dashe (the “Indemnification
Agreement”), shall supersede and replace all prior agreements or understandings
relating to the subject matter hereof, and no agreement, representations or
understandings (whether oral or written or whether express or implied) not
expressly set forth in this Agreement (including, but not limited to, Mr.
Dashe’s previous Employment Agreement dated June 12, 1997 and all amendments
thereto), the outstanding stock option agreements and the Indemnification
Agreement have been made or entered into by either party with respect to the
relevant subject matter hereof.
 
17.  Mediation.    Mr. Dashe and Cost Plus agree that any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach or termination
thereof, shall first be submitted to mediation. The mediation shall be conducted
within forty-five (45) days of either party notifying the other of a dispute or
controversy regarding this Agreement or Mr. Dashe’s employment relationship with
Cost Plus. Unless otherwise provided for by law, Cost Plus and Mr. Dashe shall
each pay half the costs and expenses of the mediation.
 
18.  Arbitration.
 
(a)  In the event mediation pursuant to Section 17 fails to resolve a dispute or
controversy, Mr. Dashe and Cost Plus agree that any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be finally settled by binding arbitration to be held in Oakland,
California under the National Rules for the Resolution of Employment Disputes
supplemented by the Supplemental Procedures for Large Complex Disputes, of the
American Arbitration Association as then in effect (the “Rules”). The parties
shall be entitled to conduct discovery pursuant to the California Code of Civil
Procedure. The arbitrator may regulate the timing and sequence of such discovery
and shall decide any discovery disputes or controversies between the parties.
The arbitrator may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.
 
(b)  The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to rules of conflicts of law.
 
(c)  Unless otherwise provided for by law, Cost Plus will pay for any
administrative or hearing fees of such arbitration, except that Mr. Dashe shall
pay the first $200.00 of any filing fees associated with any arbitration Mr.
Dashe initiates.
 
(d)  MR. DASHE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. MR. DASHE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, MR. DASHE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,



12



--------------------------------------------------------------------------------

PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS
ARBITRATION CLAUSE CONSTITUTES A WAIVER OF HIS RIGHT TO A JURY TRIAL AND RELATES
TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP.
 
19.  Counterparts.    This Employment Agreement may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.
 
20.  Effect of Headings.    The section headings herein are for convenience only
and shall not affect the construction or interpretation of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 
COST PLUS, INC.
By:
 
/s/    JOAN FUJII        

--------------------------------------------------------------------------------

   
Joan Fujii
Senior Vice President, HR
MURRAY H. DASHE
   
/s/    MURRAY H. DASHE        

--------------------------------------------------------------------------------

 



13



--------------------------------------------------------------------------------

 
EXHIBIT A
RELEASE OF CLAIMS AGREEMENT
 
This Release of Claims Agreement (“Agreement”) is made by and between Cost Plus,
Inc. (“Cost Plus”), and Murray H. Dashe, the undersigned Executive (“Mr. Dashe).
 
WHEREAS, Mr. Dashe was employed by Cost Plus;
 
WHEREAS, Cost Plus and Mr. Dashe have entered into an Employment Agreement,
dated as of              (the “Employment Agreement”).
 
NOW THEREFORE, in consideration of the mutual promises made herein, Cost Plus
and Mr. Dashe hereby agree as follows:
 
1.  Termination.    Mr. Dashe’s employment from Cost Plus terminated on
            .
 
2.  Consideration.    Subject to and in consideration of Mr. Dashe’s release of
claims as provided herein, Cost Plus has agreed to pay Mr. Dashe certain
payments and benefits as set forth in the Employment Agreement.
 
3.  Payment of Accrued Salary and Benefits.    Mr. Dashe acknowledges and
represents that Cost Plus has paid all salary, wages, accrued vacation, business
expenses and any and all other benefits due Mr. Dashe through the effective date
of this Agreement.
 
4.  Release of Claims.    The parties agree that the release set forth in this
section shall be and remain in effect in all respects as a complete general
release as to the matters released. Notwithstanding the following, this release
does not extend to (i) any claims based upon obligations under the Employment
Agreement that survive termination of Mr. Dashe’s employment with Cost Plus,
(ii) any claims based upon obligations under the Amended and Restated
Indemnification Agreement between Mr. Dashe and Cost Plus, (iii) any claims
based upon obligations incurred under this Agreement, and (iv) any pending
workers’ compensation claims.
 
Mr. Dashe agrees that the foregoing consideration represents settlement in full
of all outstanding obligations owed to Mr. Dashe by Cost Plus and its officers,
managers, supervisors, agents and employees. Mr. Dashe, on his own behalf, and
on behalf of his respective heirs, representatives, family members, executors,
agents, and assigns, hereby fully and forever releases Cost Plus and its
officers, directors, employees, agents, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations
from, and agree not to sue concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Mr. Dashe may possess arising from any omissions,
acts or facts that have occurred up until and including the effective date of
this Agreement, including, without limitation:



A-1



--------------------------------------------------------------------------------

 
(a)  any and all claims relating to or arising from Mr. Dashe’s employment
relationship with Cost Plus and the termination of that relationship;
 
(b)  any and all claims relating to, or arising from, Mr. Dashe’s right to
purchase, or actual purchase of shares of stock of Cost Plus, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
 
(c)  any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
 
(d)  any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code;
 
(e)  any and all claims for violation of the federal, or any state,
constitution;
 
(f)  any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
 
(g)  any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Mr. Dashe as a result of this Agreement; and
 
(h)  any and all claims for attorneys’ fees and costs.
 
5.  Acknowledgement of Waiver of Claims Under ADEA.    Mr. Dashe acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Mr. Dashe and Cost Plus agree that this waiver
and release does not apply to any rights or claims that may arise under ADEA
after the effective date of this Agreement. Mr. Dashe acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Mr. Dashe was already entitled. Mr. Dashe further
acknowledges that he/she has been advised by this writing that



A-2



--------------------------------------------------------------------------------

 
(a)  he/she should consult with an attorney prior to executing this Agreement;
 
(b)  he/she has up to twenty-one (21) days within which to consider this
Agreement;
 
(c)  he/she has seven (7) days following his/her execution of this Agreement to
revoke this Agreement;
 
(d)  this Agreement shall not be effective until the revocation period has
expired; and
 
(e)  nothing in this Agreement prevents or precludes Mr. Dashe from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.
 
6.  Civil Code Section 1542.    The parties represent that they are not aware of
any claim by either of them other than the claims that are released by this
Agreement. Mr. Dashe acknowledges that he has had the opportunity to seek the
advice of legal counsel and is familiar with the provisions of California Civil
Code Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.
 
Mr. Dashe, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.
 
7.  No Pending or Future Lawsuits.    Mr. Dashe represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against Cost Plus or any other person or entity referred to
herein. Mr. Dashe also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against Cost Plus or
any other person or entity referred to herein.
 
8.  Costs.    The parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
 
9.  Arbitration.    The parties agree that any and all disputes arising out of,
or relating to, the terms of this Agreement, their interpretation, and any of
the matters herein released, shall be subject to binding arbitration in Alameda
County before the American Arbitration Association under its National Rules for
the Resolution of Employment



A-3



--------------------------------------------------------------------------------

 
Disputes. The parties agree that the prevailing party in any arbitration shall
be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The parties agree that the prevailing party in
any arbitration shall be awarded its reasonable attorneys’ fees and costs. The
parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the parties and the subject matter of
their dispute relating to the obligations under this Agreement and the
agreements incorporated herein by reference.
 
10.  Authority.    Cost Plus represents and warrants that the undersigned has
the authority to act on behalf of Cost Plus and to bind Cost Plus and all who
may claim through it to the terms and conditions of this Agreement. Mr. Dashe
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
 
11.  No Representations.    Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
 
12.  Severability.    In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the parties.
 
13.  Entire Agreement.    This Agreement and the Employment Agreement and the
agreements and plans referenced therein represent the entire agreement and
understanding between Cost Plus and Mr. Dashe concerning the subject matter of
this Agreement and Mr. Dashe’s relationship with Cost Plus, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Mr. Dashe’s relationship
with Cost Plus.
 
14.  Governing Law.    This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles.
 
15.  Attorneys’ Fees.    In the event that either party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.



A-4



--------------------------------------------------------------------------------

 
16.  Effective Date.    This Agreement is effective after it has been signed by
both Parties and after eight (8) days have passed since Mr. Dashe has signed the
Agreement (the “Effective Date”), unless revoked by Mr. Dashe within seven (7)
days after the date the Agreement was signed by Mr. Dashe.
 
17.  Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
18.  Voluntary Execution of Agreement.    This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
 
(a)  They have read this Agreement;
 
(b)  They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
 
(c)  They understand the terms and consequences of this Agreement and of the
releases it contains; and
 
(d)  They are fully aware of the legal and binding effect of this Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
COST PLUS, INC.
By:
 

--------------------------------------------------------------------------------

   
Officer Name
Title

 
Dated:                
 

 

--------------------------------------------------------------------------------

Murray H. Dashe

 
Dated:



A-5